Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing on 5-6-2022. Claims 1-10, 12-14 and 16-52 are pending and have been considered below.



Statement of Reasons for Allowance

Claims 1-10, 12-14 and 16-52 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Tseng et al. (“Tseng” 20060112352 A1), Hunleth et al. (“Hunleth” 20040252120 A1), Hunt et al. (“Hunt” 20090158326 A1), Yellin et al. (“Yellin” 20130042271 A1), Shin 20150334464 A1, Sirpal et al. (“Sirpal” 20140053195 A1), Parker et al. (“Parker” 20140366040 A1), DiPersia et al. (“DiPersia” 20140089816 A1), Dirks et al. (“Dirks” 20170132659 A1), Brown et al. (“Brown” 20170068511 A1) and Duhig (20080155475 A1) disclose a content navigation system. 
However Tseng, Hunleth, Hunt, Yellin, Shin 20150334464 A1, Sirpal, Parker, DiPersia, Dirks, Brown and Duhig singularly or in combination, still fail to anticipate or render as obvious the functionalities of the system including the different steps required for maintaining the focal point during navigation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-31-2022